Citation Nr: 0516069	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability 
exhibited by breast pain, claimed as fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from May 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which, in part, denied service 
connection for hypertension and breast pain.  

These issues were previously before the Board in April 2001 
and September 2003 and at each time were remanded for further 
development.  The requested development has been completed 
and the case has since returned to the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's hypertension was not exhibited during 
service and is not otherwise related to active duty.

3.  The veteran does not have a disability exhibited by 
breast pain that had its onset during active duty or that is 
otherwise related to her service.


CONCLUSIONS OF LAW

The veteran's hypertension was not incurred or aggravated in 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

A disability exhibited by breast pain was not incurred or 
aggravated in service and is not otherwise related to 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
June 2001 and April 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOC's), she was provided with specific information as to 
why her claims were being denied, and of the evidence that 
was lacking.  She was also supplied with the complete text of 
38 C.F.R. § 3.159 in the November 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2001 and April 2004 letters contained specific 
requests that the veteran send any evidence to VA in her 
possession that pertains to the claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  In fact, in August 2001 correspondence the 
veteran stated that she had no further evidence with regard 
to her claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2004.

The claims folder contains all available service medical 
records, VA medical records and VA examination reports.  The 
veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The veteran contends that her hypertension and disability 
exhibited by breast pain are related to service.   Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a cardiovascular disease, such as hypertension, became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Hypertension

In this case, the Board finds that service connection for 
hypertension is not in order.  Initially, the Board notes 
that there is evidence of a current diagnosis of 
hypertension.  However, there is no connection shown between 
the veteran's current hypertension and her military service.  
The veteran's pre-service commissioning examination report in 
July 1995 shows a blood pressure reading of 110/86.  The 
report also states that the veteran exceeded her MAW 
(maxiumum allowable weight) due to her body fat percentage of 
30 percent.  Blood pressure readings while on active duty 
were as follows:  May 1996 - 113/79; August 1996 - 110/80; 
October 1996 - 123/86, 134/76; November 1996 - 127/76; 
December 1996 - 136/93; January 1997 - 142/96; March 1997 - 
138/82; April 1997 - 100/81, 123/77; October 1997 - 124/84, 
146/89; March 1998 - 135/92; June 1998 - 132/80, 125/86; 
September 1998 - 124/92, 133/91.  Hypertension was not 
diagnosed during service or within the first post service 
year.  

The veteran was afforded VA cardiovascular examinations in 
May 1999, August 1999, and May 2004.  In May 1999, the 
veteran denied a history of heart problems or high blood 
pressure.  Blood pressure readings were 130/100, 134/94 
sitting, 130/94 reclining, 134/94 standing.  She was seen 
again in August 1999 for repeat blood pressure readings which 
were noted to be 130/86, 122/84 sitting, and 124/80 
reclining, and 120/88 standing.  Hypertension was not 
diagnosed during either the May 1999 or August 1999 
examinations.  

VA outpatient treatment reports dated from January 2001 
through February 2002.  These records show normal to slightly 
elevated blood pressure readings and do not show a connection 
between the veteran's current hypertension and her military 
service.  The veteran has not submitted any medical evidence 
relating her hypertension to service.  Hypertension was 
diagnosed by a nurse practioner during a November 2001 
outpatient visit; the blood pressure reading was 120/80.  

During the May 2004 VA examination, the veteran reported that 
she was first diagnosed with high blood pressure in February 
2004.  She reported that her blood pressure had been 
elevated, according to her doctor, about a year before she 
started medications.  Physical examination revealed the 
following blood pressure readings: 130/90, 122/86 sitting, 
and 124/90 reclining.  The examiner also noted the following 
previous blood pressure readings which were taken more than 
one year after service: October 2001 - 143/96; November 2001 
- 120/80; and February 2002 - 130/90.  The diagnosis was 
hypertension.  

Based on a review of the veteran's claims folder, the May 
2004 VA examiner concluded that the veteran's current 
hypertension is not related to service.  The examiner 
identified five slightly elevated blood pressure readings in 
service and noted that each of these readings was associated 
with a visit for foot pain or thigh/groin pull.  The examiner 
found that each of these mild elevations were normal 
physiological responses to pain.  The veteran had normal 
blood pressure readings on subsequent visits and was not 
diagnosed with hypertension.  The examiner also noted that 
while the May 1999 VA examination showed elevated blood 
pressure readings, the August 1999 VA examination was normal.  

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2004).  

In sum, the Board finds that there is no competent evidence 
in the record showing that hypertension was present in 
service or is otherwise related to the veteran's military 
service.  There is no evidence of hypertension in service, 
only slightly elevated blood pressure readings brought about 
by normal physiological responses to pain.  Also, there is no 
diagnosis of hypertension within one year from service.  The 
first diagnosis of hypertension was in 2001, more than two 
years after service.  While the veteran alleges that her 
current hypertension is related to service, she is not 
competent to offer an opinion as to the etiology of her high 
blood pressure.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at  494.  Therefore, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hypertension.

	2.  Breast Pain, Claimed as Fibrosis

In this case, the Board finds that service connection for 
breast pain is not in order.  There is no evidence of a 
breast disorder in service nor is there a current diagnosis 
of a chronic breast disorder.  Service medical records are 
negative for a chronic breast disability.  In January 1999 
the veteran complained of breast pain for the past several 
years.  A mammogram in January 1999 showed moderate mammary 
stroma focally in the upper outer quadrants.  There was no 
mass, calcification, skin thickening or axillary nodularity.  
An earlier mammogram completed in June 1997 was also normal.  

The veteran was afforded VA examinations in August 1999 and 
May 2004.  In August 1999 the veteran complained of breast 
pain which increased two days prior to her menses to the 
point they feel like they are going to fall off and are very 
tender.  Examination revealed large, symmetrical pendulous 
breasts with tenderness in the left upper chest wall.  A 2x2 
centimeter mass in the lateral quadrant of the left breast 
was present.  The veteran was also seen at the University 
Pavilion later in August 1999.  This examination revealed no 
mass, no discharge, and no adenopathy of the breasts.  During 
the veteran's May 2004 VA examination she reported a history 
of breast pain for approximately the last five years.  A 
physical examination of the veteran's breasts was within 
normal limits.  Examination revealed no mass, no discharge, 
and no adenopathy.  The examiner stated that the veteran gave 
a history of painful breasts with negative examination and 
negative mammogram.  

There is no competent diagnosis of a disability exhibited by 
breast pain, claimed as fibrosis in the record.  While there 
is evidence that the has veteran suffered from breast pain 
for the past five years, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).    

Thus, the Board finds that service connection for disability 
exhibited by breast pain, claimed as fibrosis is not 
warranted.  The veteran's claim for service connection 
implicitly includes the assertion that she currently suffers 
from a breast disorder, but her personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a breast disorder or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The evidence does not show a 
definitive diagnosis of a breast disorder during service and 
does not show that she currently suffers from a chronic 
breast disorder.  Therefore, the preponderance of evidence is 
against service connection for breast disorder, claimed as 
fibrosis.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for breast pain, claimed as fibrosis, is 
denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


